Citation Nr: 0422981	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  96-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether there was clear and unmistakable error (CUE) in an 
April 1977 regional office rating decision which denied 
claims of entitlement to service connection for a nervous 
disorder and arthritis.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Board previously denied the veteran's claim in January 
1998.  He appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
originally issued a precedential decision in May 2000 that 
affirmed the Board's decision.  This decision was later 
revised, sua sponte, by the Court in August 2000; however, 
the Board's decision was again affirmed.  The August 2000 
judgment was recalled by the Court in November 2000.  
Thereafter, the Court issued a number of orders in this case 
to allow for additional briefing and consideration of changes 
in pertinent statutory provisions and decisions from the 
United States Court of Appeals for the Federal Circuit.  
Ultimately, in June 2003, the Court issued a panel decision 
that vacated the Board's January 1998 decision and remanded 
the case to the Board.

The veteran's attorney wrote to the Board in July 2003.  He 
advised the Board that he represented the veteran in the 
pending appeal.  He also provided a copy of the June 2003 
Court decision.  Finally, he requested that he be given a 
copy of the veteran's claims file.  

The Board wrote to the veteran's attorney in October 2003.  
The attorney was advised that the case was returned to the 
Board by the Court.  He was further advised that he had 90 
days to submit additional evidence or argument in support of 
the veteran's claim.  

The attorney wrote to the Board in December 2003 to say that 
he had not yet received a copy of the veteran's claims file 
and that he could not respond to the Board's October 2003 
letter until he had reviewed the claims file.  The Board 
provided the attorney with copies from the veteran's claims 
file in December 2003.  

The veteran's attorney wrote to the Board in January 2004 and 
acknowledged receipt of a copy of the veteran's claims file.  
He asked that he be given an extension of time to submit any 
additional argument or evidence.

The Board granted an extension of time until April 16, 2004.  
The veteran's attorney submitted additional argument that was 
received at the Board in April 2004.  He also stated that he 
had not received a complete copy of the veteran's claims 
file.

The Board provided copies of additional material from the 
veteran's claims files in May 2004.  The veteran's attorney 
was also notified in a second letter, also dated in May 2004, 
that he had 60 days to review the material and submit any 
additional argument or evidence in support of the veteran's 
claim.  There was no response to the Board's second letter.  
Accordingly, the case is ready for appellate review.

Finally, the Board notes that, in the April 2004 submission 
from the veteran's attorney, he alleges that submissions from 
the veteran dated in July 1993, September 1994, July 1995 and 
February 1996 constitute a claim of CUE in a September 1974 
rating decision that denied service connection for a nervous 
condition and arthritis.  He further alleges that the 
adjudication of the veteran's claim of CUE in an April 1977 
rating decision would be premature in light of the alleged 
unadjudicated CUE claim.

A claim of CUE in the September 1974 rating decision is a 
distinct and separate claim from the one currently on appeal.  
See generally Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 
2002).  It involves review of an entirely different rating 
decision than the one under consideration now.  There is no 
authority that prohibits the Board from adjudicating the 
pending claim and referring the raised issue of a CUE claim 
in a 1974 rating decision back to the RO.  Accordingly, the 
Board refers the claim of CUE in a September 1974 rating 
decision to the RO for further action.  


FINDINGS OF FACT

1.  A rating decision of April 25, 1977, confirmed a previous 
denial of service connection for arthritis and a nervous 
condition.  The veteran failed to perfect an appeal of the 
decision.

2.  A Board decision of February 1991 reopened a claim of 
service connection for a nervous disorder, but denied the 
underlying claim.  The veteran has not alleged CUE in the 
February 1991 Board decision.  

3.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the April 
1977 rating decision that denied service connection for 
arthritis were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.


CONCLUSIONS OF LAW

1.  The veteran's claim that the April 1977 rating decision 
was clearly and unmistakably erroneous in denying service 
connection for a nervous disorder lacks legal merit under the 
law.  38 C.F.R. §§ 3.105(a), 20.1103, 20.1104 (2003).

2.  The veteran's claim of CUE in the April 1977 rating 
decision that denied service connection for arthritis is not 
a valid claim.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from November 1968 to 
January 1970.  He submitted a claim for VA benefits in 
September 1972.  The claim was evaluated as a claim for 
nonservice-connected disability pension benefits.  

He reported that he was totally disabled and unable to work 
since May 1972.  He submitted a copy of a State of North 
Carolina disability examination report completed by N. A. 
Templon, Jr., M.D., and a discharge summary from J. Arthur 
Dosher Memorial Hospital (Dosher Hospital).  The disability 
examination report was dated in August 1972.  Dr. Templon 
said that he first saw the veteran in December 1971 when the 
veteran presented with painful swelling near the right 
sacroiliac joint.  He said the veteran had not been well 
since that time.  He said the veteran was admitted to the 
hospital in January 1972 for further evaluation.  The 
diagnosis at discharge was polyarthritis.  The remainder of 
the report referred to additional complaints of pain by the 
veteran and further evaluation and treatment.  The veteran's 
polyarthritis was not specifically related to military 
service and no date of onset, other than December 1971, was 
provided.

The January 1972 discharge summary from Dosher Hospital 
provided the specifics of the veteran's hospitalization, as 
related by Dr. Templon.  The summary provided no information 
that related the veteran's arthritis to service.

The veteran was afforded a VA examination in November 1972.  
The veteran's sole complaint was recurrent painful and 
swollen joints.  The veteran gave a history of being treated 
by Dr. Templon in 1971 and then at North Carolina Regional 
Memorial Hospital (NCRMH) in Chapel Hill, North Carolina, in 
1972.  The veteran's current physical status was well 
documented in the examination report.  The veteran made no 
assertion of an onset of his pain in service and the 
examination report did not provide any nexus to service.  The 
final diagnosis was polyarthritis, cause undetermined.

The veteran was granted entitlement to nonservice-connected 
disability pension benefits in December 1972.  Service 
connection for arthritis or a nervous condition was not 
addressed in the December 1972 rating decision.

The veteran submitted a claim for service connection in June 
1974.  He asked that his claim be reopened because there was 
a reasonable presumption that his rheumatoid arthritis was 
manifested as a direct result of his mental depression in 
service.

The veteran submitted a statement from J. G. Palmer, M.D., in 
support of his claim.  The statement, dated in June 1974, 
noted that Dr. Palmer had treated the veteran for 
inflammatory arthritis, tentatively diagnosed as rheumatoid 
arthritis, during 1973.  He said that he had reviewed medical 
records supplied by the veteran concerning his illness while 
in the service.  Dr. Palmer said that it was a reasonable 
presumption that the illness manifested as mental depression 
during service and that the same illness was now being 
manifested as arthritis involving multiple joints.  He noted 
that there were no records of studies such as sedimentation 
rate to indicate whether an inflammatory disease was present 
during service and would tend to exclude an underlying 
inflammatory disorder.  He added that, in view of the 
relatively brief time from the veteran's discharge until the 
onset of his arthritis, it was likely that the current 
chronic disorder was present in service.

The veteran's service medical records (SMRs) were obtained in 
July 1974.  A review of his SMRs shows that no abnormalities 
were noted on his August 1968 entrance physical examination.  
The veteran gave a history of mumps, chronic or frequent 
colds, pain or pressure in his chest, chronic cough, cramps 
in his leg, and a history of broken bones (clavicle).  He 
made no mention of any types of joint pain or nervous 
condition.  In April 1969 he was seen for treatment for a 
laceration of his left wrist.  He reported to sickbay to 
request something for his nerves.  The veteran said that he 
had tried to "do away with myself."  The veteran was 
admitted to the ward on his ship.  The veteran was noted to 
have several episodes of homesickness and depression since 
coming aboard the ship.  The diagnoses were laceration of the 
left wrist and situational depression.  The veteran was later 
referred for a psychiatric evaluation at the Portsmouth, 
Virginia, Naval Hospital in December 1969.  The examiner 
noted the veteran's prior history from April 1969.  The 
veteran had had frequent feelings of depression and was 
trying to get a hardship discharge because his parents were 
in poor health and in dire financial stress.  The veteran had 
experienced increased nervousness and attributed most of this 
to worrying about his family.  There were no physical 
complaints noted in the report.  The diagnosis was immature 
personality.  The examiner recommended that the veteran be 
discharged from military service.  A January 1970 discharge 
physical examination was negative for any report of 
abnormalities.

The veteran submitted a number of items of evidence in July 
1974 relating to private medical care provided for his 
medical complaints.  Included was a February 1972 discharge 
summary from North Carolina Memorial Hospital (NCMH).  The 
veteran was treated by Dr. Palmer.  The summary noted that 
the veteran was in good health and working in a textile mill 
until December 1971.  The summary went into detail regarding 
the veteran's past medical history, as well as his family 
medical history.  There was no mention of any problems in 
service related to mental depression, joint pain, or 
arthritis.  The diagnosis was polyarthritis, probably 
rheumatoid, seronegative.

Private medical records of E.I. Du Pont de Nemours & Co. (Du 
Pont), the veteran's employer, dated from January 1970 to 
January 1972, reflect that in April 1970, he reported for an 
employment examination.  The report of medical history 
indicates that he said that he did not have, or had not ever 
had, arthritis or rheumatism, backache, back trouble, 
sciatica, deformity, lameness, foot trouble, neuralgia, a 
painful chest, or a painful shoulder.  The report of the 
examination does not reflect that he had any present 
complaints.  The veteran said that he was treated by 
"Naval" doctors for minor aches and pains such as colds and 
sore throats.  The veteran was noted to have fractured his 
right clavicle when he was 14.  The portion of the report 
reserved for descriptions of any deformity or limitation of 
motion in the extremities is marked "none."  His cervical, 
thoracic, lumbar and sacral spine were all noted to be 
normal.  He was noted to have had epigastric, cremasteric, 
patellar, and ankle clonus reflexes.  There was no diagnosis.

The Du Pont records also reflect that, in December 1971, the 
veteran was absent from work due to his treatment for a 
problem of his right hip joint, and symptoms of acute 
sciatica.

Private medical records of Dr. Templon, dated from December 
1971 to June 1974, reflect that the veteran had presented for 
treatment in December 1971, complaining of painful swelling 
near his right sacroiliac joint, of one-and-one-half days 
duration.  He was hospitalized in January 1972, complaining 
of migratory joint pain and swelling, fever, and a weight 
change.  The diagnosis on discharge was polyarthritis, acute, 
with effusion in his right knee.  Dr. Templon's records also 
reflect that the veteran continued to have problems with 
transient paresthesia and joint problems through August 1972.  
Dr. Templon noted that the "onset of the illness" was in 
December 1971.  Dr. Templon also attended the veteran when he 
was hospitalized again at Dosher Hospital in April 1974.  

Private medical records of M. K. Seidel, M.D., dated in 
October 1972, reflect that the veteran presented for 
treatment at that time, complaining of joint pain.  
Dr. Seidel noted that, in December 1971, the veteran began to 
have severe right hip pain, and that the pain waxed and waned 
thereafter.  The diagnosis was probable rheumatoid arthritis, 
with definite rheumatoid involvement in his knees.  No 
history of complaints or problems in service was given. 

A VA general medical examination of August 1974 found no 
evidence of rheumatoid arthritis on examination.  Moreover, 
the veteran did not list any complaints relating to arthritis 
as occurring in service.  A VA psychiatric examination, also 
of August 1974, provided a diagnosis of anxiety reaction with 
depressive features, moderate only, secondary to arthritic 
condition.

In a rating decision dated September 18, 1974, the RO denied 
service connection for arthritis and a nervous condition.  
The rating decision held that the veteran's arthritis, 
variously diagnosed as rheumatoid arthritis or polyarthritis, 
was not incurred in or aggravated by military service.  
Further, it was concluded that the veteran's arthritis was 
not manifested within the first year after service.  The 
rating decision also held that the veteran's anxiety reaction 
was not incurred in or aggravated by military service.  Nor 
was the currently diagnosed anxiety reaction seen to be 
related to the immature personality diagnosis in service.  
The rating decision noted that the diagnosis of immature 
personality in service was a constitutional or developmental 
abnormality and not a disability under the law.  

The veteran was provided notice of the September 1974 rating 
decision that same month.  He submitted a notice of 
disagreement in October 1974.  

He also submitted written statements in October 1974 further 
outlining his basis for disagreeing with the denial of his 
claim.  He said that he had provided all of his medical 
records except from one doctor.  The veteran said that the 
doctor's office told him that they did not keep records after 
one year.  

The veteran was issued a statement of the case in November 
1974.  He submitted a statement of his own and a letter from 
J. C. Herion, M.D., dated in October 1974.  The veteran said 
that he wanted Dr. Herion's statement to be considered.  He 
saw Dr. Herion at NCMH and said that he had access to the 
veteran's SMRs.  

Dr. Herion reported that he had evaluated the veteran in 
February 1972.  He said the veteran had active inflammatory 
arthritis, compatible with rheumatoid arthritis, and was 
admitted to NCMH for further evaluation and treatment.  He 
said that he had reviewed the veteran's medical records for 
his Navy service.  Dr. Herion said that it was reasonable to 
presume that the veteran's illness in service, which appeared 
as mental depression, was the same as that presenting as 
polyarthritis when he was seen in February 1972.  He noted 
that the medical records did not show results of studies 
designed to detect occult inflammatory disease.  He said that 
the brief interval between the veteran's discharge and his 
onset of disease would make it likely that his chronic 
disease was present during service.

The RO issued a confirmed rating decision in December 1974.  
The decision found that Dr. Herion's letter provided no basis 
to establish that rheumatoid arthritis developed during 
service or within the presumptive period following his 
discharge.  The veteran was provided notice of the rating 
action in December 1974.  The reasoning of the confirmed 
rating decision was set forth in the letter to the veteran.  

Letters to the veteran's congressional representatives were 
associated with the claims file in January 1977.  The veteran 
repeated his assertions that he had a nervous condition in 
service that lead to the development of his arthritis.  The 
veteran included a copy of a service performance evaluation 
sheet and a duplicate copy of his letter from Dr. Herion.  
The latter item was not included in the claims file with the 
correspondence but was already of record.

The RO responded to the congressional representatives in 
March 1977.  The letter noted that the veteran was considered 
to be permanently and totally disabled, primarily due to 
arthritis, for nonservice-connected disability pension 
purposes.  The prior denial of service connection was noted.  
The letter said that the veteran's SMRs and the letter from 
Dr. Herion were considered in making the decision.  The 
letter advised that the veteran could reopen his claim for 
service connection at any time with the submission of new and 
material evidence which would show or tend to show the 
existence of a service-connected disability.

The veteran wrote to the RO in April 1977.  He included a 
release of information for records from B. F. Ford, M.D.  He 
said that Dr. Ford treated him for a nervous condition after 
his discharge from service.  He asked that records be 
obtained from Dr. Ford and that his claim be reevaluated.

The RO wrote to Dr. Ford in April 1977.  Received in April 
1977 was a VA Form FL 21-104 (FL 21-104) from Dr. Ford.  The 
Form 21-104 reflected that in May 1970, the veteran had 
presented for treatment, complaining of nervousness and a bad 
cold.  Examination revealed a sore throat and tracheal 
bronchitis.  Dr. Ford prescribed, inter alia, Sinequan and 
Darvocet, the latter given for arthritis complaints.  The 
pertinent diagnoses were arthritis, type undetermined; and 
nervous anxiety by admission.  No treatment records were 
provided.

In April 1977, the RO entered a decision which denied the 
veteran's claim of entitlement to service connection for 
arthritis and a nervous condition.  (It is not entirely clear 
from this decision whether the RO merely found that no new 
and material evidence had been presented subsequent to 
previous rating decisions entered in November and December 
1974, or whether the claims of service connection were 
addressed on a de novo basis.  Nevertheless, the Board will 
analyze this case as though the RO undertook de novo review 
of the claims because such an approach affords the veteran a 
more thorough review.  Otherwise, the question would be 
limited to whether there was CUE in a finding that no new and 
material evidence had been presented.)  In May 1977, the RO 
notified the veteran of its decision by a letter sent to his 
last known address.  The letter advised the veteran that Dr. 
Ford's statement provided no basis to establish service 
connection for arthritis and nervous condition.  The letter 
also included a notice of his appellate rights.  He did not 
appeal the April 1977 decision.

In January 1990, the veteran submitted a petition to reopen 
his claim of entitlement to service connection for emotional 
trauma and a nervous breakdown.  In February 1990, the RO 
denied his claim, and the veteran appealed.  In a decision 
entered in February 1991, the Board reviewed the evidence 
submitted before and after the April 1977 RO decision, and 
found that the veteran had presented new and material 
evidence since the April 1977 decision.  The Board concluded, 
however that the newly submitted evidence did not provide a 
new factual basis for granting service connection for a 
psychiatric disorder.  In reaching this decision the Board 
noted the prior rating decisions of September 1974 and April 
1977.  No appeal of the Board's decision to the Court was 
initiated by the veteran.  Thus the Board decision became 
final.

The veteran submitted a statement in July 1993 wherein he 
asked that his claim for service-connected disability be 
reopened based on error in "previous decision" [sic].  He 
said that he sought to have the decision reversed based on 
"Russell" (Russell v. Principi, 3 Vet. App. 310 (1992)) and 
"Collins" (a case consolidated with Russell).  They veteran 
did not cite to a specific prior decision and did not specify 
what error was made.

The RO wrote to the veteran in August 1993.  The RO 
attributed the veteran's request to refer to an error in the 
prior February 1991 Board decision.  He was advised that his 
case had been placed on the rating board log pending final 
instructions for such cases.  (At the time the question of 
review of Board decisions for CUE was not a settled matter.  
The issue was decided by the United States Court of Federal 
Appeals for the Federal Circuit in 1994 in Smith v. Brown, 35 
F.3d. 1516, 527 (Fed. Cir. 1994) when the Federal Circuit 
held that Board decisions were not subject to revision for 
CUE under 38 C.F.R. § 3.105(a).  Authority to challenge Board 
decisions on the basis of CUE was not provided until Congress 
enacted Pub. L. 105-111, § 1(b), Nov. 21, 1997, 111 Stat. 
2271, codified at 38 U.S.C.A. § 7111.)

The veteran submitted a statement in September 1994 wherein 
he said that, in July 1993, he requested that his claim be 
reopened based on the fact of an error being made in the 
original denial of service connection.  He acknowledged 
receipt of the RO's August 1993 letter but said that he had 
called to learn of the status of his claim and no CUE claim 
was being processed.  He cited to the April 1977 statement 
from Dr. Ford to show that he was treated for arthritis and a 
nervous condition in May 1970.  He also cited to the letter 
from Dr. Herion who said that it was likely that his 
arthritis was present in service.

The veteran submitted an additional statement inquiring into 
the status of his CUE claim.  He referred to his September 
1994 inquiry.  

The RO wrote to the veteran in April 1995.  The RO noted that 
the September 18, 1974, rating decision that denied service 
connection for a nervous condition was subsumed by the 
Board's February 1991 decision.  The veteran was advised that 
he needed to submit a motion for reconsideration to the 
Board.  See Smith, supra.  

The claim on appeal was received at the RO in August 1995.  
The veteran said that he wanted to reopen his claim for 
service connection for arthritis and nervous condition based 
on CUE in the April 25, 1977, rating decision.  The veteran 
contended that 38 C.F.R. § 3.307(a)(3) provided that when a 
chronic disease was manifest to a degree of 10 percent or 
more within one year of service, presumption of service 
connection is in order.  He again referred to the April 1977 
submission from Dr. Ford as demonstrating that he had 
arthritis and a nervous condition within one year after 
service.  He also stated that, "[w]hile there is no evidence 
to show the degree of disability in 1970, at the time of the 
1977 decision, arthritis had already progressed to 60% 
disability and the nervous condition was listed as 10%."

The veteran's claim was denied in February 1996.  He 
perfected his appeal in June 1996.  At that time the veteran 
argued that proper application of 38 C.F.R. §§ 3.307, 3.309 
would have ensured an award of service connection on a 
presumptive basis.  He also said that reasonable doubt should 
have been resolved in his favor under 38 C.F.R. § 3.102.  

The veteran testified at a hearing at the RO in August 1996.  
The veteran testified as to his treatment from Dr. Ford and 
the other physicians from 1970 to 1972.  He repeated his 
assertion that the evidence showed that he had a nervous 
condition in service and that, through the opinions of the 
several physicians, his arthritis was present in service in 
light of how soon it manifested itself after service.

II.  Analysis

A.  Nervous Disorder

The veteran and his representative contend that the RO 
committed CUE in its April 1977 decision that denied service 
connection for arthritis and a nervous disorder.  In this 
regard, the Board notes that VA rating decisions which are 
not timely appealed are considered final and binding in the 
absence of a showing of CUE.  38 C.F.R. § 3.105 (1996).  CUE 
has been defined as a collateral attack on a prior final RO 
adjudication.  Crippen v. Brown, 9 Vet. App. 412 (1996); but 
see P.L. 105-111 (providing basis for collaterally attacking 
final Board decisions on the basis of CUE, discussed, infra).  
To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
The claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet. App. 52 (1996).

Insofar as the veteran claims CUE in the RO's April 1977 
denial of service connection for a nervous disorder, the 
Board finds that the April 1977 decision is no longer subject 
to challenge on the basis of CUE.  Specifically, the Board's 
February 1991 decision reviewed all of the evidence submitted 
before and after the April 1977 decision, found that new and 
material evidence had been submitted, and thereafter denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.  Thus, the Board reopened the claim 
that had been denied in the April 1977 decision and affirmed 
that denial.  See 38 C.F.R. § 20.1104 (2003).  As a matter of 
law, the April 1977 RO decision cannot now be challenged on 
the basis of CUE.  See Manning v. Principi, 16 Vet. App. 534, 
541 (2002); see also VAOPGCPREC 14-95; Cf. Herndon v. 
Principi, 311 F.3d 1121, 1123-1126 (Fed. Cir. 2002).  As 
such, the veteran's claim of CUE in the April 1977 decision 
with regard to the issue of service connection for a nervous 
disorder must be denied as a matter of law.  

The veteran has not challenged the February 1991 Board 
decision.  The veteran is advised that if he wishes to seek 
reconsideration of or allege CUE in the February 1991 Board 
decision, he should refer to the pertinent regulations found 
at 38 C.F.R. §§ 20.1000-1003, 20.1400-1411 (2003) for 
guidance.  

B.  Arthritis

The veteran also contends that the RO's April 1977 decision 
to deny service connection for arthritis is subject to CUE.  
(The April 1977 decision, insofar as it involved service 
connection for arthritis, has not been addressed by any 
subsequent Board decision.)  He has argued that 38 C.F.R. 
§§ 3.307, 3.309 (1976) provide for presumptive service 
connection when arthritis is manifest to a degree of 10 
percent or more within one year of service.  He also 
maintains that 38 C.F.R. § 3.303(b) (1976) provides for a 
grant of service connection based on continuity of symptoms.

In order to reasonably raise a claim of CUE, a claimant must 
identify the alleged error with specificity.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  Moreover, unless the alleged 
error is the kind of error that, if true, would be CUE on its 
face, the claimant must provide persuasive reasons as to why 
one would be compelled to reach the conclusion that the 
result would have been manifestly different but for the 
alleged error.  Id.   If reasonable minds could come to 
different conclusions in the decision which is claimed to be 
erroneous, then that decision is not subject to a claim of 
CUE.  Id.  In other words, if the error alleged is not the 
type of error that, if true, would be CUE on its face; or if 
the claimant is only asserting disagreement with how the RO 
evaluated the facts before it; or if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist; or if the claimant has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, then the claim 
should be dismissed without prejudice to re-filing.  

Here, the veteran's claim of CUE, insofar as it involves 
service connection for arthritis, must be dismissed as 
legally insufficient.  Although he has produced additional 
medical evidence and lay testimony to support his assertion 
that his problems with arthritis are due to service, evidence 
received subsequent to the issuance of the April 1977 
decision cannot be relied upon to demonstrate CUE.  Instead, 
it must be shown that the decision was manifestly in error 
given the facts that were before the adjudicator at that 
time, and given the laws and regulations that were then in 
effect.

In this regard, the Board finds that the veteran has not 
fulfilled his burden of stating a valid claim of CUE.  His 
assertion as to the application, in general, of 38 C.F.R. 
§§ 3.307, 3.309 is correct.  Service connection for arthritis 
can be, and could be in April 1977, granted on a presumptive 
basis if manifest to a compensable degree within one year 
after service.  Further, the regulation relating to 
chronicity and continuity at 38 C.F.R. § 3.30(b) in 1977 was 
as follows:

With chronic disease shown as such 
in service (or within the 
presumptive period under § 3.307) so 
as to permit a finding of service 
connection, subsequent 
manifestations of the same chronic 
disease at any later date however 
remote, are service connected, 
unless clearly attributable to 
intercurrent causes.  This rule does 
not mean that any manifestation of 
joint pain, any abnormality of heart 
action or heart sounds, any urinary 
findings of casts, or any cough, in 
service will permit service 
connection of arthritis, disease of 
the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut 
clinical entity at some later date.  
For the showing of chronic disease 
in service there is required a 
combination of manifestations 
sufficient to identify the disease 
entity, and sufficient observation 
to establish chronicity at the time 
as distinguished from merely 
isolated findings or a diagnosis 
including the word "Chronic."  
When the disease identity is 
established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is 
no requirement of evidentiary 
showing of continuity.  Continuity 
of symptomatology is required only 
where the condition noted during 
service (or in the presumptive 
period) is not, in fact, shown to be 
chronic or where the diagnosis of 
chronicity may be legitimately 
questioned.  When the fact of 
chronicity in service is not 
adequately supported, then a showing 
of continuity after discharge is 
required to support the claim.

38 C.F.R. § 3.303(b) (1976).

The veteran has not specifically alleged that the facts that 
were before the RO at the time of the April 1977 decision 
were incorrect.  Rather, as noted in his July 1995 statement 
and June 1996 substantive appeal, he has alleged that the RO 
failed to apply the doctrine of reasonable doubt when 
determining whether arthritis was manifest to a degree of ten 
percent or more within one year of his discharge from 
service.  Such allegations amount to no more than mere 
disagreement with how the RO weighed or evaluated the facts 
in that prior adjudication, and thus, as a matter of law, are 
insufficient to give rise to a valid claim of CUE.  See Eddy, 
9 Vet. App. at 58 (RO's failure to discuss evidence in a 
decision or follow-up letter to veteran did not show that RO 
failed to consider such evidence, where decision was entered 
prior to 1990 law requiring such decisions to summarize 
evidence considered).  In other words, simply because there 
was evidence before the RO in April 1977 that the veteran may 
have had some degree of arthritis in 1970 does not amount to 
a valid claim of CUE.  The veteran has merely disagreed with 
how the evidence was weighed, which does not make for a valid 
CUE claim.

This conclusion about the veteran's CUE claim is supported by 
the fact that there was other evidence in the file in April 
1977 from Drs. Templon, Palmer, and Seidel to the effect that 
the onset of arthritis began in December 1971, as well as the 
veteran's statement during the August 1974 VA examination 
(which found no arthritis), indicating the same.  The 
assessment of the onset of arthritis was made at the time of 
trying to assess the veteran's complaints of joint pain and 
diagnose the veteran's condition.  The veteran's medical 
history at that time was pertinent, a history that those 
doctors did not report as including arthritis in service.  
Dr. Ford noted that he prescribed Darvocet for the veteran's 
arthritis complaints and said that the veteran had arthritis 
of an undetermined type.  He made no reference as to the 
extent of the arthritis to include the joints involved or 
level of problem.  Moreover, the veteran's employee health 
records also showed that he denied having any arthritis at 
any time prior to his April 1970 physical examination.

Drs. Herion and Palmer both later said in 1974 that the 
veteran's arthritis was likely present in service because it 
manifested itself approximately 22 months after service.  It 
is clear from their treatment records that, while identifying 
the disease and etiology, they never asserted that it was 
manifested at all until December 1971.  The February 1972 
discharge summary, dictated by Dr. Palmer, reported a history 
of no medical problems for the veteran prior to December 
1971.  Dr. Templon, who originally treated the veteran in 
December 1971, and dictated hospital summaries in January 
1972 and April 1974, did not connect the veteran's arthritis 
to any period other than the December 1971 onset.  The Du 
Pont records noted no complaints or problems until December 
1971, even though the veteran was seen by Dr. Ford in May 
1970.  Moreover, the veteran denied ever have any type of 
arthritis or joint problems on his April 1970 physical 
examination.  In addition, the VA general medical examiner 
said that there was no arthritis found on his examination in 
June 1974, despite the veteran's complaints of joint pain.  

When looking at the evidence of record as of April 1977, as 
described above, in light of the veteran's claim of CUE, the 
best that can be said of the veteran's CUE claim is that he 
now disagrees with the RO's April 1977 outcome for the sole 
reason that he would have weighed the evidence differently.  
The veteran has argued that the evidence supports his 
contentions and that reasonable doubt should have been 
resolved in his favor.  The assertion that reasonable doubt 
was not resolved in his favor amounts to nothing more than an 
argument with the weighing of the evidence.  This is so 
because application of the rule of reasonable doubt requires 
a finding by the adjudicator that the weight of the evidence 
for and against the claim is in relative equipoise.  Such an 
assertion does not raise a proper claim of CUE.  Inasmuch as 
Fugo held that a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication does 
not amount to a valid claim, the Board will dismiss the 
veteran's claim without prejudice.

The veteran, through his attorney, argues that the Board is 
required to apply the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit) decision in Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) in adjudicating the veteran's 
claim of CUE.  He is correct in that the Board must consider 
the Federal Circuit's opinion.  In Roberson, the Federal 
Circuit said that VA was required to "fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits."  Roberson, 251 F.3d at 
1384 (citing to Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  The Federal Circuit went on to hold that "[w]e see 
no basis for applying a different standard to a CUE claim [in 
comparison to a new and material evidence claim]), and we 
hold that the DVA [Department of Veterans Affairs] is thus 
required to consider a CUE claim using the standard of 
Hodge."  Id.

The Federal Circuit expanded on its holding in Roberson in 
Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  The 
Federal Circuit repeated that when VA adjudicates a claim of 
CUE in an earlier decision, VA must give a sympathetic 
reading to the veteran's filings in the earlier proceeding to 
determine the scope of the claims.  Szemraj, 357 F.3d at 1373 
(citing to Roberson, 251 F.3d 1384).  The Federal Circuit 
went on to say that, "apart from the requirement that a pro 
se veteran's pleadings be read sympathetically, our decision 
in Roberson did not change the well-established legal 
standard for determining the existence of CUE in RO and BVA 
[Board of Veterans' Appeals] decisions."  Szemraj, 357 F.3d 
at 1375 (citing to Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  The Federal Circuit again noted that CUE must be 
outcome determinative and based on the evidence of record at 
the time of the original decision.  

In a third case to address the issue, the Federal Circuit 
affirmed the requirement that VA is to give a sympathetic 
reading to a pro se veteran's filings by determining all 
potential claims raised by the evidence, and applying all 
relevant laws and regulations.  See Moody v. Principi, 360 
F.3d 1306, 1310 (Fed. Cir. 2004).

In light of the Moody decision, VA's General Counsel issued a 
precedential opinion to address the application of the 
sympathetic-reading standard enunciated by the Federal 
Circuit in the several decisions cited above.  The General 
Counsel held that for a final RO or Board decision to be 
reversed or revised on the basis of CUE on the ground that VA 
failed to recognize a claim for veterans benefits, it must be 
concluded that: "(1) it is obvious or undebatable that, when 
prior filings are construed in the claimant's favor, the 
pleadings constitute an earlier claim for the veterans 
benefit that was subsequently awarded by VA; and (2) VA's 
failure to recognize that claim manifestly affected the 
subsequent award of benefits."  See VAOPGCPREC 4-2004.  

In this case, the veteran, through his attorney, has alleged 
that the RO failed to reopen his claim in October 1974 with 
the submission of the letter from Dr. Herion.  The veteran 
contends that VA was required to read his claim 
sympathetically and adjudicate his claim based on all 
applicable provisions of law.  Further, he asserts that the 
RO failed to fully develop the evidence of record for all 
potential claims pursuant to Roberson.  Thus, he argues that 
there was a pending non-CUE claim that should have been 
adjudicated and that the Board is therefore precluded from 
considering whether there was CUE in the April 1977 rating 
decision. 

(The Board notes that at the time the attorney presented the 
above arguments in April 2004, he said that he did not have a 
complete copy of the claims file, particularly the original 
September 1974 rating decision, the original claim, or notice 
of the 1974 rating decisions.  In fact, he stated that the 
first rating decision he had was dated in January 1990.  The 
veteran was provided a complete copy of the claims file in 
May 2004 and provided with 60 days to submit additional 
argument; he did not respond.)  

As noted supra, the RO considered the 1974 letter from Dr. 
Herion in December 1974.  The letter was considered 
cumulative of the opinion provided by Dr. Palmer earlier in 
1974.  The RO issued a confirmed rating decision in December 
1974.  Notice of the rating decision was provided in December 
1974.  The letter of notification supplemented a November 
1974 statement of the case in that it specifically referred 
to the letter from Dr. Herion and also included the basis for 
the continued denial of the veteran's claim.

At the time of the December 1974 confirmed rating decision, 
the veteran had already submitted his notice of disagreement 
(NOD) with the September 1974 denial of his claim; his NOD 
was submitted in October 1974.  He was issued a statement of 
the case (SOC) in November 1974.  Thus, there was a pending 
claim at the time of the submission of the letter by the 
veteran in November 1974.  The evidence was received within 
the one-year appellate period and considered by the RO.  The 
RO supplemented its SOC by sending the veteran the December 
1974 letter.  Thus, there was no need to "reopen" the 
underlying claim under 38 C.F.R. § 3.156(b) because the same 
benefit was sought that was already the subject of a rating 
decision, NOD, and SOC.  The evidence was considered in 
context of the claim that had been addressed several months 
earlier in September.  (Although considered as part of the 
same claim, the veteran did not complete an appeal within the 
time period allowed following issuance of the September 1974 
decision and November 1974 SOC.  Additionally, he did not 
express further disagreement with the December 1974 decision.  
Consequently, the adjudications of September 1974 and 
December 1974 became final.)

Thus, there was no unadjudicated claim pending.  
Additionally, the veteran's April 1977 submission to reopen 
his claim was not overlooked; it was adjudicated that same 
month.  The veteran wrote to the RO and asked that Dr. Ford's 
record be obtained.  The RO considered the evidence provided 
by Dr. Ford and denied the veteran's claim.  Notice of the 
rating action was provided in May 1977 and the veteran failed 
to appeal the denial.  The Board finds that VA did not fail 
to recognize a claim for benefits in this case.  As such 
there is no basis to find an unadjudicated claim pending in 
April 1977 under a sympathetic reading of the veteran's 
filings as required by Roberson, Szemraj, and Moody, supra, 
and VAOPGCPREC 4-2004.

In so deciding, the Board has considered the Veteran's Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, 2099-2100 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103,  
5103A, 5106, 5107, 5126 (West 2002)) for possible 
application.  Claims for CUE must be decided based on the 
evidence of record as  they are based on a request for a 
revision of a previous decision.  As such, the Court has held 
that the duties to assist and notify under the VCAA are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001); Parker v. Principi, 15 Vet. App. 407, 
412 (2002).


ORDER

The veteran's claim that the rating decision entered in April 
1977 was clearly and unmistakably erroneous in failing to 
grant service connection for a nervous disorder is denied.

The veteran's claim that the rating decision entered in April 
1977 was clearly and unmistakably erroneous in failing to 
grant service connection for arthritis is dismissed without 
prejudice.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



